DISSENTING OPINION.
EOBEETSON, P. J.
The vital and licensing part of the decree upon which plaintiff bases its right to maintain this action (“That the defendant, H. D. Williams Cooperage Company, is and shall be entitled, at any time prior to the 13th day of April, 1915, to cut and take all of the white oak timber suitable for cooperage purposes from trees eighteen inches or more in diameter at the stump, on the following described lands situated in the county of Butler, and State of Missouri: (Description) upon condition that said H. D. Williams Cooperag'e Company shall pay to the complainants or their successors in title owning said lands, the sum of one dollar and fifty cents ($1.50) per cord of one hun*386dred twenty-eight (128) cubic feet for all timber so taken.”) cannot, in my opinion, be enlarged by terms preceding or following such part, as there is nothing in the decree, or in the evidence in this case, as I think, which justifies it. This part of the decree confers no title in the land or trees, or gives anything more than a license to go upon the land and remove the trees if plaintiff should so elect within the time fixed. I do not believe that trespass should lie under such circumstances. and a party be permitted to recover for trees which he may never cut and which he has not purchased, as he had in the cases relied on in the majority opinion. My construction of the consent decree leads me, necessarily to deem the opinion of the majority in conflict with Boone v. Stover, 66 Mo. 430, 434, and Arnold v. Bennett, 92 Mo. App. 156, and consequently the case must be certified to the Supreme Court for a final decision.